Case 6:18-cv-02111-CEM-DCI Document 37 Filed 12/30/19 Page 1 of 3 PageID 305



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


CLARK STEWART,

                        Plaintiff,

v.                                                              Case No: 6:18-cv-2111-Orl-41DCI

FLORIDA COMMUNITY LAW
GROUP, P.L.,

                        Defendant.
                                               /

                                               ORDER

        THIS CAUSE is before the Court on the Joint Motion for Class Certification and Final

Approval of Class Action Settlement Agreement (Doc. 34) and Class Counsel’s Unopposed

Motion for Attorney’s Fees and Litigation Expenses (Doc. 36). Both motions will be granted.

        The Class Action Settlement Agreement (Doc. 29-1) was preliminarily approved in this

Court’s September 6, 2019 Order (Doc. 32), and the settlement classes set forth therein were

preliminarily certified. (See id. at 1 (approving the Proposed Preliminary Order, as modified);

Proposed Order, Doc. 29-4, at 4 (certifying the Settlement Class)). In addition, the Court appointed

Plaintiff’s counsel as Class Counsel, (Doc. 29-4 at 4–5), and approved the Class Notice, (id. at 4;

see also generally Class Notice, Doc. 29-2). Class notification was properly effectuated. (See

Thompson Decl., Doc. 34-1, ¶¶ 11–15). Of the 190 Settlement Class Members, none opted out or

filed objections. (Id. ¶¶ 16–22). The Court finds that the Settlement Agreement is in all respects

fair, reasonable, and adequate, and in the best interests of all those affected by it. Accordingly, this

Order binds all Settlement Class Members.




                                             Page 1 of 3
Case 6:18-cv-02111-CEM-DCI Document 37 Filed 12/30/19 Page 2 of 3 PageID 306



       Further, for the reasons set forth in Counsel’s Unopposed Motion for Attorney’s Fees and

Litigation Expenses, the Court finds an award of $15,520.96 in attorney’s fees, litigation-related

expenses, and expenses related to class administration reasonable.

       For the reasons set forth herein and in the Report and Recommendation (Doc. 30), which

was adopted by this Court, (Doc. 32), and upon finding that the Notice procedures were fully

complied with, it is ORDERED and ADJUDGED as follows:

           1. The Joint Motion for Class Certification and Final Approval of Class Action

               Settlement Agreement (Doc. 34) and Class Counsel’s Unopposed Motion for

               Attorney’s Fees and Litigation Expenses (Doc. 36) are GRANTED.

           2. The following Class is CERTIFIED:

                  a. All individuals in the State of Florida to whom, during the Class Period and

                      in an attempt to collect a debt, Defendant served a notice based on the

                      Template.

                  b. The Class Period runs from December 7, 2017, to December 7, 2018.

                  c. Excluded from the Class are:

                          i. Any person who is already subject to an existing release;

                          ii. Any person who is deceased as of this date; and

                         iii. Any person who has been discharged in bankruptcy under Title 11

                              of the United States Code as of the date of this order. 1

           3. The Court confirms the appointment of Plaintiff as class representative and

               attorneys Russell S. Thompson IV and Alex D. Weisberg as Class Counsel.




       1
         The proposed class also excluded any Class Member who timely mailed a request for
exclusion, but no Class Members requested exclusion.



                                           Page 2 of 3
Case 6:18-cv-02111-CEM-DCI Document 37 Filed 12/30/19 Page 3 of 3 PageID 307



           4. The Settlement Agreement (Doc. 29-1) is APPROVED.

           5. Class Counsel is awarded $15,520.96 in attorney’s fees and costs.

           6. This Court retains jurisdiction over this action, including over the administration,

              implementation, interpretation, and enforcement of the Settlement Agreement.

           7. This case is DISMISSED with prejudice.

           8. The hearing set for January 2, 2020, is CANCELLED.

           9. Plaintiff’s Unopposed Motion to Appear Telephonically at the January 2, 2020

              Fairness Hearing (Doc. 33) is DENIED as moot.

           10. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on December 30, 2019.




Copies furnished to:

Counsel of Record




                                            Page 3 of 3
